Case 2:20-cv-07654-ES-MAH Document 13 Filed 09/08/20 Page 1 of 6 PageID: 169
Case 2:20-cv-07654-ES-MAH Document 13 Filed 09/08/20 Page 2 of 6 PageID: 170
Case 2:20-cv-07654-ES-MAH Document 13 Filed 09/08/20 Page 3 of 6 PageID: 171
Case 2:20-cv-07654-ES-MAH Document 13 Filed 09/08/20 Page 4 of 6 PageID: 172
Case 2:20-cv-07654-ES-MAH Document 13 Filed 09/08/20 Page 5 of 6 PageID: 173




                                                               8th


                                         /s/ Kevin McNulty, USDJ
                                                        xxxxxxxxxxxxx
Case 2:20-cv-07654-ES-MAH Document 13 Filed 09/08/20 Page 6 of 6 PageID: 174
